         Case 2:12-cr-00508-JHS Document 134 Filed 05/11/20 Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                   :       CRIMINAL
                                           :
              v.                           :
                                           :
BERNARD SIMPKINS                           :       NO.    12-508-02



                                           ORDER


       AND    NOW, this 11th day of May, 2020 upon consideration of the Defendants

unopposed Motion to Continue Trial (Document No. 133), and the Court finding that this

case cannot proceed to trial because a failure to grant a continuance would deny the

Defendant and Government reasonable time necessary for adequate and effective

preparation, taking into account the exercise of due diligence, and would likely make an

orderly and fair proceeding impossible or result in a miscarriage of justice, and that the ends

of justice served by granting this continuance outweigh the best interests of the public and

the Defendant in a speedy trial, it is ORDERED that the motion is GRANTED.

       IT IS FURTHER ORDERED as follows:

       1.     Trial is scheduled for SEPTEMBER 28, 2020 at 9:30 a.m.

       2.     A hearing on all motions, due AUGUST 3, 2020 including motions to

suppress and any necessary Starks or Daubert hearing, will be held on SEPTEMBER 8,

2020, at 9:30 A.M., in Courtroom 13-A, 13th Floor, United States Courthouse, 601 Market

Street, Philadelphia, Pennsylvania.
          Case 2:12-cr-00508-JHS Document 134 Filed 05/11/20 Page 2 of 3




       3.     No later than SEPTEMBER 21, 2020, the parties shall file proposed voir dire

questions, jury instructions and verdict slip with the Clerk and serve a courtesy copy at

Chambers. If a model jury instruction is submitted, the parties shall state the source of the

model instruction and whether it is unchanged or modified. If a party modifies a model jury

instruction, the modification shall be underlined and deletions shall be placed in brackets.

In addition, Counsel shall submit the proposed voir dire questions, jury instructions and

verdict slip on a disk or CD, which shall be delivered to Chambers at the time of filing the

proposed voir dire questions, jury instructions and verdict slip.

       4.     The government shall file a trial memorandum with the Clerk and serve a

copy at Chambers with its submissions pursuant to paragraph 3 of this Order.

       5.     In the event a party intends to call an expert witness at trial, the party shall

deliver to the opposing party the expert’s curriculum vitae and the expert report no later than

twenty (20) days before trial.

       6.     Any motion for continuance of the trial must be filed not later than

fourteen (14) days prior to the trial date.         Absent exceptional circumstances, no

application for a continuance filed after this time will be entertained. No application

for a continuance of trial will be entertained WITHOUT THE DEFENDANT’S SIGNED

WAIVER of his/her Speedy Trial Rights.              Counsel shall follow Judge Slomsky’s

Polices     and   Procedures,      a   copy    of    which    can     be   found     online      at

www.paed.uscourts.gov

       7.     Court Appointed Counsel requesting Compensation for Investigative, Expert

              or Other Services in excess of the maximum set forth in U.S.C. §3006A(e)(3)

              MUST obtain Advance Authorization for such services. Counsel shall follow

              Judge Slomsky’s Polices and Procedures, a copy of the form (Advance
        Case 2:12-cr-00508-JHS Document 134 Filed 05/11/20 Page 3 of 3




            Authorization Form for Investigative, Expert or Other Services) can be found

            online at www.paed.uscourts.gov

      8.    Trial counsel, Joseph T. Labrum, III, AUSA , and Robert M. Gamburg, Esq.

            are attached for the motions hearing and the trial.

                                                BY THE COURT:




                                                _S/ Joel H. Slomsky_____
                                                JOEL H. SLOMSKY, J.




Copy to Speedy Trial Clerk
